Citation Nr: 1542696	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a left eye disability due to treatment at the Department of Veterans Affairs (VA) Medical Center (MC), on August 14, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at the Winston-Salem RO in a July 2015 Travel Board hearing.  The record was held open for 60 days for the opportunity to submit additional evidence.  No additional evidence was received.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

At his July 2015 Board hearing, the Veteran explained that he has had a left eye vision disability since an August 2007 sinus operation at the Asheville VAMC.  The Veteran additionally explained that, following his surgery, he coughed out a large piece of gauze that was used to pack his nose following his operation.  He surmised that the gauze had been close to the left eye socket for a month following the surgery and that this caused his vision difficulty.  The Veteran explained that he had signed a consent form prior to surgery but did not recall what that form stated and explained that he sought treatment with a private physician thereafter.  

VAMC treatment records indicate that following the Veteran's August 2007 surgery he experienced difficulty breathing and, in December 2007, complained of double vision.  Records demonstrate that the Veteran saw a private physician, Dr. Goldstein, for an additional operation to the left eye soon thereafter to treat the Veteran's vision problems.  

Presently, the claims file does not contain a copy of the consent form signed by the Veteran prior to his August 2007 surgery.  The electronic records refer to Vista Imaging, which cannot be accessed by the Board.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d) (2015).  The consent form is potentially relevant to the claim on appeal.  On remand, the Veteran's actual signed informed consent form relating to surgery must be obtained and associated with his claims folder.  

Additionally, the Veteran must also be asked to identify all non-VA medical professionals who have treated him for sinus and vision complaints, or who have treated him for any other residuals of his VA hospitalization, and to provide written authorization to obtain those records.  38 C.F.R. § 3.159(c).  

Finally, while the record presently includes a January 2008 medical opinion, the VA physician who reviewed the record was not informed by the totality of the evidence requested above, to include the Veteran's testimony that gauze was improperly removed following his surgery.  Thus, upon receipt of such records, the claims file should be sent for a VA medical opinion from an expert not residing at the VAMC where the surgery took place.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the consent form signed by the Veteran for his August 2007 sinus surgery.  

2.  Contact the Veteran and request his written authorization to obtain records from any private doctor(s) who treated him for residuals of his vision loss.

3.  Provide an appropriate VA physician from a VA facility other than the Asheville VAMC with the claims file for a medical opinion.  The physician is to review the entire claims file.

The examiner is requested to answer the following questions:

a)  Did the Veteran suffer additional disability of the left eye, not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran by the Asheville VAMC in August 2007?

b)  If so, was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination? 

c)  Was any additional disability proximately caused by an event not reasonably foreseeable?  Something reasonably foreseeable is a risk that is the type a reasonable health care provider would have disclosed in connection with informed consent procedures?

The report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

